DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second supports must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of block, coupling and housing are not clearly differentiated.  It is not clear as to if these are different or the same as the claim appears to recite the block and coupling as the same as the same since a housing is included for either the block or the housing, which seems as though the housing encompasses these two and the block and coupling being the same, structurally.  The claims will be examined as best understood.  Claims 2-12 are rejected for depending from claim 1.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,512,122 to Berkowitz in view of U.S. Patent No. 5,890,340 to Kafarowski.
Regarding claims 1, 5 and 9, as best understood, Berkowitz discloses a connector comprising a coupling (fig. 1: 12) supporting a locking hook (14) that is pivotable from idle to engaged and into interlocking positions (up, partial and horizontal, figs. 1 and 3), a block (122) having a locking bar (18) in a second support (122), the hook reaches behind the locking bar (fig. 3) and a housing (fig. 2: 38 & 16) including a pass through opening (44) for the hook to pass through, the housing includes a first half (38) and a second half (16), the housing includes a tool opening (fig. 2: 118) for a tool to pivot the hook.
However, Berkowitz does not disclose the use of a cover wall and a closure wall on the tool opening.  Kafarowski discloses a frangible cover wall for protecting components from embedment in flowable material (column 9, lines 48-58; fig. 1: 50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Berkowitz by adding such walls in order to protect the interior of the connector components during installation.

Regarding claims 3, 7 and 11, a support structure is the cover wall and is part of the housing, as disclosed by Kafarowski (fig. 1: 50).
Regarding claims 4, 8 and 12, the locking hook includes a breakthrough protrusion (fig. 3: tip at 62) in the pivot direction inherently capable of breaking frangible component.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633